Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 are being considered by the examiner.
Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 1-6, and 9, recites limitations that invoke 35 U.S.C. 112(f):
Claim 1; recites the limitation, “a processing device configured to.” [Line 2].
Claims 1, and 9,; recites the limitation, “processing device controls  ….” [Line 5].
Claim 1,; recites the limitation, “processing device suppresses control  ….” [Line 9].
Claims 2-5,; recites the limitation, “processing device judges ….” [Line 2].
Claim 6; recites the limitation, “processing device maintains ….” [Line 3].


Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-6, and 9:

(i) “a processing device” (Fig. 2, #11. Paragraph [0012]- a processing device is describe as associated with an CPU (wherein the processing device  have a structure associated with it.), the processing device 11 as illustrated in Fig. 2, the electronic apparatus 1 includes a CPU (Central Processing Unit, processinq device) 11, a ROM (Read Only Memory) 12, a RAM (Random Access Memory) 13, a storage unit 14,. Fig. 2, illustrates the processing device as a black box #11 containing first and second CPU.).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, 10-11, 14, and 16,  are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2017/0045918 A1), hereinafter referenced as HAN and in view of Bonnier et al. (US 2019/0164522 A1), hereinafter referenced as Bonnier.


Regarding claim 1, HAN teaches an electronic apparatus (Fig. 1 and Fig. 5, #100 called an electronics device. Paragraph [0101]) comprising: a display unit (Fig. 5, #120a called a display unit. Paragraph [0104]); a light detecting unit (Fig. 5, #131 an illumination intensity sensor unit. Paragraph [0139]) disposed on a back side of a display surface of the display unit (Fig. 5, illustrates the light detecting unit #131 is located at the back of the display surface. Paragraph [0132]-HAN discloses an illumination intensity sensor unit may be arranged in the lower panel and may have the first opening #125b such that external incident light may be introduced into the illumination intensity sensor unit #131.); and a processing device (Fig. 1, #1200 called a processor. Paragraph [0044]-HAN discloses the processor #1200 may include one or more of a CPU, an AP, and a communication processor (CP). The processor #1200, for example, may carry out operations or data processing relating to control and/or communication of at least one other element of the electronic device #1010. Please also read paragraph [0042]) configured to perform operations comprising:  controlling a luminance of the display unit based on information related to light detected by the light detection unit (Fig. 1 and Fig. 5. Paragraph [0175]-HAN discloses according to various embodiments of the present disclosure, an amount of actual external light may be detected through digital level data of the incident light varied through the illumination intensity sensor unit, and the brightness of the display unit may be automatically adjusted according to the detected value.).
Although, HAN teaches the processor device. HAN fail to explicitly teach judging a reliability of the information related to light detected by the light detecting unit, wherein: the processing device controls the luminance of the display unit when it is judged that the reliability is high, and the processing device suppresses control of the luminance of the display unit when it is judged that the reliability is low. 
However, Bonnier explicitly teaches judging a reliability of the information related to light detected by the light detecting unit, wherein: the processing device controls the luminance of the display unit when it is judged that the reliability is high (Fig. 9. Paragraph [0064-0065]), and the processing device suppresses control of the luminance of the display unit when it is judged that the reliability is low (Fig. 1 and Fig. 9. Paragraph [0039]-Bonnier discloses if desired, data from multiple color ambient light sensors #20 and / or data fr om other sources ( e . g . , data from sensors #18 and other data associated with the operation of device #10 ) may be used to help determine whether ambient light measurements by color ambient light sensors #20 are reliable . In response to producing reliable color ambient light sensor data ( i . e . , reliable ambient light intensity data and ambient light color data ), device #10 can take appropriate actions such as adjusting the brightness and color of display #14 . In response to determining that color ambient light sensor information from color ambient light sensors #20 is not reliable, device #10 can gather new color ambient light sensor readings, access historical color ambient light sensor readings, and / or may gather and process additional sensor data to produce accurate color ambient light sensor data. For example, device #10 can make color ambient light sensor measurements with multiple color ambient light sensors #20 and can process these measurements to determine whether the gathered color ambient light sensor information is reliable. Device 10 can also use image sensor measurements, orientation sensor measurements, and other input to help determine whether or not gathered ambient light sensor readings are reliable and / or to process ambient light readings to produce reliable ambient light information for use by control circuitry #16. Please read paragraph [0064-0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN of having an electronic apparatus comprising: a display unit; a light detecting unit disposed on a back side of a display surface of the display unit; and a processing device configured to perform operations comprising:  controlling a luminance of the display unit based on information related to light detected by the light detection unit, with the teachings of Bonnier of having wherein judging a reliability of the information related to light detected by the light detecting unit, wherein: the processing device controls the luminance of the display unit when it is judged that the reliability is high, and the processing device suppresses control of the luminance of the display unit when it is judged that the reliability is low.
Wherein having HAN`s touch device wherein judging a reliability of the information related to light detected by the light detecting unit, wherein: the processing device controls the luminance of the display unit when it is judged that the reliability is high, and the processing device suppresses control of the luminance of the display unit when it is judged that the reliability is low.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Bonnier et al. (US 2019/0164522 A1), paragraph [0008].


Regarding claim 2, HAN in view of Bonnier teaches the electronic apparatus according to claim 1, HAN further teaches further comprising a touch screen unit (Fig. 5, #123a called a touch panel. Paragraph [0099]) disposed on a surface side of the display unit (Fig. 5, illustrates the touch unit #123a is located on a surface of the # display unit 120a. Paragraph [0099]), wherein: the processing device judges whether or not the touch screen unit is operated by a user (Fig. 5. Paragraph [0108]).
Although, HAN teaches the processor device. HAN fail to explicitly teach wherein: the processing device judges that the reliability is high when it is judged that the touch screen unit is not operated by the user, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the touch screen unit is operated by the user, and suppresses the control of the luminance of the display unit.  
However, Bonnier explicitly teaches wherein: the processing device judges that the reliability is high when it is judged that the touch screen unit is not operated by the user and controls the luminance of the display unit (Fig. 1 and Fig. 9. Paragraph [0040]), and the processing device judges that the reliability is low when it is judged that the touch screen unit is operated by the user and suppresses the control of the luminance of the display unit (Fig. 1 and Fig. 9. Paragraph [0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Bonnier of having an electronic apparatus comprising: a display unit; a light detecting unit disposed on a back side of a display surface of the display unit; and a processing device configured to perform operations comprising:  controlling a luminance of the display unit based on information related to light detected by the light detection unit, with the teachings of Bonnier of having wherein: the processing device judges that the reliability is high when it is judged that the touch screen unit is not operated by the user, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the touch screen unit is operated by the user, and suppresses the control of the luminance of the display unit.

The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Bonnier et al. (US 2019/0164522 A1), paragraph [0008].


Regarding claim 5, HAN in view of Bonnier teaches the electronic apparatus according to claim 1, HAN further teaches further comprising a touch screen unit (Fig. 5, #123a called a touch panel. Paragraph [0099]) disposed on a surface side of the display unit (Fig. 5, illustrates the touch unit #123a is located on a surface of the # display unit 120a. Paragraph [0099]). 
Although, HAN teaches the processor device and the detection unit. HAN fail to explicitly teach wherein: the processing device judges whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detecting unit is disposed, the processing device judges that the reliability is high when it is judged that the user does not touch the influence area, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the user touches the influence area, and suppresses the control of the luminance of the display unit. 
However, Bonnier explicitly teaches wherein: the processing device judges whether or not a user touches an influence area of the touch screen unit (Fig. 1 and Fig. 4. Paragraph [0040]-Bonnier discloses when a user ' s finger blocks window #36 , readings from capacitive touch sensor #26 will detect the presence of the user ' s finger and can alert control circuitry #16 that the readings being made by color ambient light sensor #20 under window #36 are not reliable.), the influence area (Fig. 4, #36 called a ambient light sensor windows. Paragraph [0034]) corresponding to an area where the light detecting unit is disposed (Fig. 4. Paragraph [0023]), the processing device judges that it is judged that the user does not touch the influence area, and controls the luminance of the display unit (Fig. 1 and Fig. 9. Paragraph [0041]), and the processing device judges that the reliability is low when it is judged that the user touches the influence area, and suppresses the control of the luminance of the display unit (Fig. 1 and Fig. 9. Paragraph [0040 and 0064-0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Bonnier of having an electronic apparatus comprising: a display unit; a light detecting unit disposed on a back side of a display surface of the display unit; and a processing device configured to perform operations comprising:  controlling a luminance of the display unit based on information related to light detected by the light detection unit, with the teachings of Bonnier of having wherein: the processing device judges whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detecting unit is disposed, the processing device judges that the reliability is high when it is judged that the user does not touch the influence area, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the user touches the influence area, and suppresses the control of the luminance of the display unit.
Wherein having HAN`s touch device wherein: the processing device judges whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detecting unit is disposed, the processing device judges that the reliability is high when it is judged that the user does not touch the influence area, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the user touches the influence area, and suppresses the control of the luminance of the display unit.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Bonnier et al. (US 2019/0164522 A1), paragraph [0008].
  

Regarding claim 7, HAN in view of Bonnier teaches the electronic apparatus according to claim 1, HAN further teaches wherein the display unit includes an OLED (Fig. 1. Paragraph [0051]). 
 
Regarding claim 10, HAN teaches a luminance control method performed by an electronic apparatus (Fig. 1 and Fig. 5, #100 called an electronics device. Paragraph [0101]) comprising a display unit (Fig. 5, #120a called a display unit. Paragraph [0104]) and a light detection unit (Fig. 5, #131 an illumination intensity sensor unit. Paragraph [0139]) disposed on a back side of a display surface of the display unit (Fig. 5, illustrates the light detecting unit #131 is located at the back of the display surface. Paragraph [0132]-HAN discloses an illumination intensity sensor unit may be arranged in the lower panel and may have the first opening #125b such that external incident light may be introduced into the illumination intensity sensor unit #131.).
HAN fail to explicitly teach the method comprising: judging a reliability of information related to light detected by the light detection unit; judging whether the reliability is high or low, and determining control of the luminance of the display unit based on the judgment of whether the reliability is high or low, such that the luminance of the display unit is controlled when it is judged that the reliability is high, and control of the luminance of the display unit is suppressed when it is judged that the reliability is low. 
However, Bonnier explicitly teaches the method comprising: judging a reliability of information related to light detected by the light detection unit (Fig. 1 and Fig. 9, #108. Paragraph [0064]-Bonnier discloses process data determine whether the ambient light sensor information is reliable.); judging whether the reliability is high or low, and determining control of the luminance of the display unit based on the judgment of whether the reliability is high or low (Fig. 9. Paragraph [0064-0065]) such that the luminance of the display unit is controlled when it is judged that the reliability is high, and control of the luminance of the display unit is suppressed when it is judged that the reliability is low (Fig. 1 and Fig. 9. Paragraph [0039]-Bonnier discloses if desired, data from multiple color ambient light sensors #20 and / or data fr om other sources ( e . g . , data from sensors #18 and other data associated with the operation of device #10 ) may be used to help determine whether ambient light measurements by color ambient light sensors #20 are reliable . In response to producing reliable color ambient light sensor data ( i . e . , reliable ambient light intensity data and ambient light color data ), device #10 can take appropriate actions such as adjusting the brightness and color of display #14 . In response to determining that color ambient light sensor information from color ambient light sensors #20 is not reliable, device #10 can gather new color ambient light sensor readings, access historical color ambient light sensor readings, and / or may gather and process additional sensor data to produce accurate color ambient light sensor data. For example, device #10 can make color ambient light sensor measurements with multiple color ambient light sensors #20 and can process these measurements to determine whether the gathered color ambient light sensor information is reliable. Device 10 can also use image sensor measurements, orientation sensor measurements, and other input to help determine whether or not gathered ambient light sensor readings are reliable and / or to process ambient light readings to produce reliable ambient light information for use by control circuitry #16. Please read paragraph [0064-0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN of having a luminance control method performed by an electronic apparatus comprising a display unit disposed on a back side of a display surface of the display unit, with the teachings of Bonnier of having the method comprising: judging a reliability of information related to light detected by the light detection unit; judging whether the reliability is high or low, and determining control of the luminance of the display unit based on the judgment of whether the reliability is high or low, such that the luminance of the display unit is controlled when it is judged that the reliability is high, and control of the luminance of the display unit is suppressed when it is judged that the reliability is low.
Wherein having HAN`s touch device the method comprising: judging a reliability of information related to light detected by the light detection unit; judging whether the reliability is high or low, and determining control of the luminance of the display unit based on the judgment of whether the reliability is high or low, such that the luminance of the display unit is controlled when it is judged that the reliability is high, and control of the luminance of the display unit is suppressed when it is judged that the reliability is low.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that 

 Regarding claim 11, HAN in view of Bonnier teaches the luminance control method according to claim 10, HAN further teaches wherein: the electronic apparatus further comprises a touch screen unit (Fig. 5, #123a called a touch panel. Paragraph [0099]) disposed on a surface side of the display unit (Fig. 5, illustrates the touch unit #123a is located on a surface of the # display unit 120a. Paragraph [0099]).
HAN fail to explicitly teach the judging the reliability of the information comprises judging whether or not the touch screen unit is operated by a user, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the touch screen unit is not operated by the user, and judging that the reliability is low when it is judged that the touch screen unit is operated by the user.  
However, Bonnier explicitly teaches the judging the reliability of the information comprises judging whether or not the touch screen unit is operated by a user (Fig. 1 and Fig. 9. Paragraph [0039-0040]), and the judging whether the reliability is high or low (Fig. 9. Paragraph [0064-0065]) comprises judging that the reliability is high when it is judged that the touch screen unit is not operated by the user (Fig. 1 and Fig. 9. Paragraph [0041]), and judging that the reliability is low when it is judged that the touch screen unit is operated by the user (Fig. 1 and Fig. 9. Paragraph [0040 and 0064-0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN of having a luminance control method performed by an electronic apparatus comprising a display unit disposed on a back side of a display surface of the display unit, with the teachings of Bonnier of having the judging the reliability of the information comprises judging whether or not the touch screen unit is operated by a user, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the touch screen unit is not operated by the user, and judging that the reliability is low when it is judged that the touch screen unit is operated by the user.

The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Bonnier et al. (US 2019/0164522 A1), paragraph [0008].


Regarding claim 14, HAN in view of Bonnier teaches the luminance control method according to claim 11, Although, Han teaches wherein: a touch screen unit (Fig. 5, #123a called a touch panel. Paragraph [0099]) is disposed on a surface side of the display unit (Fig. 5, illustrates the touch unit #123a is located on a surface of the # display unit 120a. Paragraph [0099]).
HAN fail to explicitly teach the judging the reliability of the information comprises judging whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detection unit is disposed, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the user does not touch the influence area, and judging that the reliability is low when it is judged that the user touches the influence area.  
However, Bonnier explicitly teaches the judging the reliability of the information comprises judging whether or not a user touches an influence area of the touch screen unit (Fig. 1 and Fig. 4. Paragraph [0040]-Bonnier discloses when a user ' s finger blocks window #36 , readings from capacitive touch sensor #26 will detect the presence of the user ' s finger and can alert control circuitry #16 that the readings being made by color ambient light sensor #20 under window #36 are not reliable.), the influence area corresponding to an area (Fig. 4, #36 called a ambient light sensor windows. Paragraph [0034]) where the light detection unit is disposed (Fig. 4. Paragraph [0023]), and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the user does not touch the influence area (Fig. 1 and Fig. 9. Paragraph [0041 and 0064-0065]), and judging that the reliability is low when it is judged that the user touches the influence area (Fig. 1 and Fig. 9. Paragraph [0040 and 0064-0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Bonnier of having a luminance control method performed by an electronic apparatus comprising a display unit disposed on a back side of a display surface of the display unit, with the teachings of Bonnier of having the judging the reliability of the information comprises judging whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detection unit is disposed, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the user does not touch the influence area, and judging that the reliability is low when it is judged that the user touches the influence area.
Wherein having HAN`s touch device the judging the reliability of the information comprises judging whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detection unit is disposed, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the user does not touch the influence area, and judging that the reliability is low when it is judged that the user touches the influence area.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Bonnier et al. (US 2019/0164522 A1), paragraph [0008].


Regarding claim 16, HAN teaches a non-transitory computer-readable storage medium storing a program executable by a computer (Fig. 1. Paragraph [0044]-HAN discloses the processor #1200 may include one or more of a CPU, an AP, and a communication processor (CP). The processor #1200, for example, may carry out operations or data processing relating to control and/or communication of at least one other element of the electronic device #1010. The processor #1200 may be referred to as a controller, may include the controller as a part thereof, or may constitute the controller. Further in paragraph [0045]-HAN discloses the memory #1300 may include a volatile memory and/or a non-volatile memory. The memory #1300 may store, for example, instructions or data relevant to at least one other element of the electronic device #1010. According to an embodiment, the memory #1300 may store software and/or a program #1400. The program #1400 may include, for example, a kernel #1410, middleware #1430, an application program ming interface (API) #1450, and/or application programs (or“ applications”) #1470.) which controls an electronic apparatus (Fig. 1 and Fig. 5, #100 called an electronics device. Paragraph [0101]) having a display unit (Fig. 5, #120a called a display unit. Paragraph [0104]) and a light detection unit (Fig. 5, #131 an illumination intensity sensor unit. Paragraph [0139]) disposed on a back side of a display surface of the display unit (Fig. 5, illustrates the light detecting unit #131 is located at the back of the display surface. Paragraph [0132]-HAN discloses an illumination intensity sensor unit may be arranged in the lower panel and may have the first opening #125b such that external incident light may be introduced into the illumination intensity sensor unit #131.), the program being executable by the computer to control the electronic apparatus to perform operations (Fig. 1. Paragraph [0044-0046]).
HAN fail to explicitly teach the electronic apparatus to perform operations including: judging a reliability of information related to light detected by the light detection unit; controlling the luminance of the display unit when it is judged that the reliability is high; and suppressing control of the luminance of the display unit when it is judged that the reliability is low.
However, Bonnier explicitly teaches the electronic apparatus to perform operations including: judging a reliability of information related to light detected by the light detection unit (Fig. 1 and Fig. 9, #108. Paragraph [0064]-Bonnier discloses process data determine whether the ambient light sensor information is reliable.); controlling the luminance of the display unit when it is judged that the reliability is high (Fig. 9. Paragraph [0064-0065]); and suppressing control of the luminance of the display unit when it is judged that the reliability is low (Fig. 1 and Fig. 9. Paragraph [0039]-Bonnier discloses if desired, data from multiple color ambient light sensors #20 and / or data fr om other sources ( e . g . , data from sensors #18 and other data associated with the operation of device #10 ) may be used to help determine whether ambient light measurements by color ambient light sensors #20 are reliable . In response to producing reliable color ambient light sensor data ( i . e . , reliable ambient light intensity data and ambient light color data ), device #10 can take appropriate actions such as adjusting the brightness and color of display #14 . In response to determining that color ambient light sensor information from color ambient light sensors #20 is not reliable, device #10 can gather new color ambient light sensor readings, access historical color ambient light sensor readings, and / or may gather and process additional sensor data to produce accurate color ambient light sensor data. For example, device #10 can make color ambient light sensor measurements with multiple color ambient light sensors #20 and can process these measurements to determine whether the gathered color ambient light sensor information is reliable. Device 10 can also use image sensor measurements, orientation sensor measurements, and other input to help determine whether or not gathered ambient light sensor readings are reliable and / or to process ambient light readings to produce reliable ambient light information for use by control circuitry #16. Please read paragraph [0064-0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN of having a non-transitory computer-readable storage medium storing a program executable by a computer which controls an electronic apparatus having a display unit and a light detection unit disposed on a back side of a display surface of the display unit the program being executable by the computer to control the electronic apparatus to perform operations, with the teachings of Bonnier of having wherein the electronic apparatus to perform operations including: judging a reliability of information related to light detected by the light detection unit; controlling the luminance of the display unit when it is judged that the reliability is high; and suppressing control of the luminance of the display unit when it is judged that the reliability is low.
Wherein having HAN`s touch device wherein the electronic apparatus to perform operations including: judging a reliability of information related to light detected by the light detection unit; controlling 
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Bonnier are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Bonnier et al. (US 2019/0164522 A1), paragraph [0008].

Claim 8,  is rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2017/0045918 A1), hereinafter referenced as HAN and in view of Bonnier et al. (US 2019/0164522 A1), hereinafter referenced as Bonnier and in further view of Kimura et al. (US 2007/0222742 A1), hereinafter referenced as Kimura.

Regarding claim 8, HAN in view of Bonnier teaches the electronic apparatus according to claim 1, Although, both HAN in view of Bonnier teaches the display unit. HAN in view of Bonnier fail to explicitly teach wherein the display unit includes a backlight.  
However, Kimura explicitly teaches wherein the display unit includes a backlight (Fig. 1. Paragraph [0037]-Kimura discloses the first panel #10A and the second panel #10B are disposed back to back on both sides of the back light unit #6. Further in paragraph [0034]-Kimura discloses the first panel #10A and the second panel #10B a reactive-matrix transmissive or transflective electro-chromatic liquid crystal display panels formed of nematic liquid crystal. Such as a non-luminescent panel, for example.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Bonnier of having an electronic apparatus comprising: a display unit; a light detecting unit disposed on a back side of a display surface of the display unit; and a processing device configured to perform operations comprising:  controlling a luminance of the display unit based on information related to light detected by the light detection unit, with the teachings of Kimura of having wherein the display unit includes a backlight.

The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Kimura are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Kimura et al. (US 2007/0222742 A1), paragraph [0010].



Claim 9,  is rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2017/0045918 A1), hereinafter referenced as HAN and in view of Bonnier et al. (US 2019/0164522 A1), hereinafter referenced as Bonnier and in further view of Len-Li et al. (US 2006/0056178A1), hereinafter referenced as Len-Li.


Regarding claim 9, HAN in view of Bonnier teaches the electronic apparatus according to claim 1, HAN in view of Bonnier fail to explicitly teach.  
However, Len-Li explicitly teaches wherein the processing device controls the luminance of the display unit based on information which is corrected with regard to variations caused by an amount of light emitted by the display unit itself (Fig. 1. Len-Li Abstract discloses color correction of Liquid Crystal Display (LCD) lighting in response to the color balance of ambient illumination. In response to the color balance of Sensed ambient illumination, drive levels of light emitting diodes providing lighting to the LCD are changed.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Bonnier of having an electronic apparatus comprising: a display unit; a light detecting unit disposed on a back side of a display surface of the display unit; and a processing device configured to perform operations comprising:  controlling a luminance of the display unit based on information related to light detected by 
Wherein having HAN`s touch device wherein the processing device controls the luminance of the display unit based on information which is corrected with regard to variations caused by an amount of light emitted by the display unit itself.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image brightness quality, since both HAN in and Len-Li are display devices that uses detected light to control image brightness. Please see HAN et al. (US 2017/0045918 A1), paragraph [0005-0006] and Len-Li et al. (US 2006/0056178A1), paragraph [0004].

Allowable Subject Matter
	Claims 3, 6, 12, and 15, along with their dependent claims, claim 4, and 13, are therefrom objected to as being dependent upon rejected base claims, claim 1, and 10 but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With regards to independent claim 3, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
Regarding claim 3, the prior arts fail to explicitly teach, wherein: the display unit includes a liquid crystal display device, the processing device judges whether or not a liquid crystal shutter of the liquid crystal display device is in a transmissive state, the processing device judges that the reliability is high when it is judged that the liquid crystal shutter is in a transmissive state, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the liquid crystal shutter is not in the transmissive state, and suppresses the control of the luminance of the display unit as claimed in claim 3.

Regarding claim 6, the prior arts fail to explicitly teach, wherein the processing device maintains the luminance of the display unit at a luminance immediately before operation of the touch screen is detected, when it is judged that the reliability is at least a predetermined value as claimed in claim 6.

Regarding claim 12, the prior arts fail to explicitly teach, wherein: the display unit includes a liquid crystal display device, the judging the reliability of the information comprises judging whether or not a liquid crystal shutter of the liquid crystal display device is in a transmissive state, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the liquid crystal shutter is in the transmissive state, and judging that the reliability is low when it is judged that the liquid crystal shutter is not in the transmissive state as claimed in claim 12.

Regarding claim 15, the prior arts fail to explicitly teach, further comprising: judging  whether or not the reliability is more than a predetermined value; and in response to judging that the reliability is more than the predetermined value, maintaining the luminance of the display unit at a luminance immediately before operation of the touch screen is detected as claimed in claim 15.


 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	MATSUO et al. (US 2016/0120421 A1)- An optical detection unit includes a light emitting portion 150 that emits light toward a target object, a light receiving portion 140 that receives light from the target object, and a light blocking member 70 that blocks light from being incident to at least the light receiving portion 140....  ...... (Fig. 1. Abstract). 
(b)	Schmid et al. (US 2014/0341589 A1)- LEDs that transmit or receive data in a VLC channel may create a flickering effect which is caused by the human eye being able to perceive the fluctuations of the light intensity in a LED.  To prevent flickering such that the LED is perceived as being illuminated at a constant intensity, the LEDs may emit light based on a pattern of dark and energy slots.  During the dark slots, the LEDs may be reversed bias to determine how much light is received........... (Fig. 1. Abstract). 
(c)	CHANG (US 2016/0078823 A1)- A luminance adjusting method for a display screen of an electronic device includes the following steps.  Firstly, a current brightness value and a current imaging color value of the display screen are recorded.  In response to the user's operation, the light output of the display screen is adjusted.  Consequently, the adjusted brightness value is equal to a default brightness value and the adjusted imaging color value is equal to a default imaging color value.  Meanwhile, the display screen is operated in the healthy display mode.  In response to the user's additional operation, the light output of the display screen is adjusted....  ...... (Fig. 1. Paragraph [0009]). 
(d)	PARK et al. (US 2010/0020029 A1)- A touch screen display device and a driving method of the same are provided.  The touch screen display device includes a touch screen display panel including a plurality of first sensing lines that extend in a first direction....  ...... (Fig. 1. Abstract).
(e)	CHESNOKOV (US 2018/0174526 A1)- A method of controlling display of image data representing an image on a display device is provided.  The method includes determining one or more features of the image data.  The method includes, in dependence on the determining, adjusting a display luminance of the display device, and applying a spatially-variant tone mapping operation to the image data.  A display controller for controlling display of image data representing an image on a display device is also provided.  A display system is also provided.....  ...... (Fig. 1. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628